United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Orlando, FL, Employer
__________________________________________
Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1230
Issued: January 6, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On May 13, 2019 appellant, through counsel, filed a timely appeal from a November 14,
2018 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 19-1230.
On August 11, 2016 appellant, then a 53-year-old rural mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that she had injured her left knee on that date when lifting a tray of
mail while in the performance of duty. Her left knee diagnosis included contusion, bursitis, joint
effusion, cruciate ligament strain, meniscal tear, and internal derangement.
By decision dated February 2, 2017, OWCP found that appellant had not established that
the August 11, 2016 employment incident occurred as alleged. Appellant timely requested
reconsideration and submitted additional factual and medical evidence. By decision dated June 8,
2017, OWCP modified its prior decision, finding that appellant had established both the factual
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

and medical components of fact of injury. However, appellant’s claim remained denied because
the medical evidence of record was insufficient to establish that her diagnosed conditions were
causally related to the accepted August 11, 2016 employment incident.
On July 14, 2017 appellant requested reconsideration. By decision dated August 18, 2017,
OWCP denied modification to its June 8, 2017 decision finding that the evidence of record was
insufficient to establish causal relationship between the accepted August 11, 2016 employment
incident and appellant’s diagnosed conditions.
On August 20, 2018 appellant, through counsel, requested reconsideration. By decision
dated November 14, 2018, OWCP denied appellant’s request for reconsideration finding that the
request was untimely filed and failed to demonstrate clear evidence of error.
The Board has duly considered the matter and finds that appellant’s August 20, 2018
request constituted a timely request for reconsideration. Section 10.607(a) of OWCP’s
implementing regulations provides that a request for reconsideration must be received by OWCP
within one year of the date of the decision for which review is sought.2 When determining the
one-year period for requesting reconsideration, the last day of the period should be included unless
it is a Saturday, Sunday or a legal holiday.3 One year following OWCP’s August 18, 2017 merit
decision was Saturday, August 18, 2018. As the last day of the one-year filing period fell on a
weekend, appellant had until the close of business on Monday, August 20, 2018 to timely request
reconsideration. Because OWCP received appellant’s request on August 20, 2018, the Board finds
that it was timely filed. The clear evidence of error standard utilized by OWCP in its November 14,
2018 decision is appropriate only for untimely reconsideration requests.4 Therefore, the Board
will set aside OWCP’s November 14, 2018 decision and remand the case for an appropriate
decision applying the correct standard for timely requests for reconsideration.

2

20 C.F.R. § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016).
3

Federal (FECA) Procedure Manual, id.

4

See 20 C.F.R. § 10.607(b).

2

IT IS HEREBY ORDERED THAT the November 14, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: January 6, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

